IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40557
                         Summary Calendar



OMAR BORGES HUSEIN

          Petitioner - Appellant

     v.

JANIE COCKRELL, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE,INSTITUTIONAL DIVISION

          Respondent - Appellee

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:99-CV-694
                       --------------------
                          March 11, 2002

Before KING, Chief Judge, and DAVIS and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Omar Borges Husein (Husein), Texas prisoner #800510, appeals

the district court’s denial of his 28 U.S.C. § 2254 petition.    He

challenges the legality of his search as based upon an invalid

drug courier profile and a fabricated subpoena.

     We have reviewed the record, the briefs of the parties, and

the applicable law, and we find no reversible error.

Notwithstanding his assertions to the contrary, Husein had a full

and fair opportunity to litigate his Fourth Amendment claims in

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40557
                                 -2-

state court.    These claims are thus barred from collateral review

by Stone v. Powell, 428 U.S. 482, 494 (1976).    Accordingly, the

district court properly denied Husein federal habeas relief.

     AFFIRMED